Case 2:20-mc-00056-UA Document 1-1 Filed 05/21/20 Page 1 of 3 Page ID #:6




                            Exhibit 1
Case 2:20-mc-00056-UA Document 1-1 Filed 05/21/20 Page 2 of 3 Page ID #:7


From:              William Athay
To:                Aaron Eddington; Andrew Law; William Athay; Jennifer Hall
Subject:           Fwd: YouTube Copyright Complaint Submission
Date:              Monday, May 18, 2020 10:15:28 PM




---------- Forwarded message ---------
From: YouTube Copyright <youtube-disputes+0tnouzdcx7j1o07@google.com>
Date: Mon, May 18, 2020 at 10:13 PM
Subject: YouTube Copyright Complaint Submission
To: <melatmpat@gmail.com>
Cc: <wathay@melaleuca.com>




           Copyright Infringement Notification
           Confirmation
           Thank you for your submission. It is under review to ensure it is valid
           and includes all required elements. We will reply to this email when
           we’ve taken action on your request.

           Here is the information you filled in:
           Copyright Owner Name (Company Name if applicable): Melaleuca, Inc. Your Full Legal Name
           (Aliases, usernames or initials not accepted): William Athay Your Title or Job Position (What
           is your authority to make this complaint?): Associate General Counsel Address: 4609 West
           65th South Idaho Falls, Idaho 83402 US Username: melatmpat@gmail.com Email Address:
           melatmpat@gmail.com Secondary Email Address: wathay@melaleuca.com Phone: (208)
           522-0700

                  URL of allegedly infringing video to be removed:
                  http://www.youtube.com/watch?v=91rgCGqPeJU
                  Describe the work allegedly infringed: My company, organization
                  or client's video (not from YouTube)
                         Title of original video: Peak Performance Pack Video
                         Link to video:
                         Where does the content appear?
                         The content appears in the targeted video from 6:30 to
                         2:34

                  URL of allegedly infringing video to be removed:
                  http://www.youtube.com/watch?v=tNg89Q0hd1A
                  Describe the work allegedly infringed: My company, organization
                  or client's video (not from YouTube)
Case 2:20-mc-00056-UA Document 1-1 Filed 05/21/20 Page 3 of 3 Page ID #:8


                      Title of original video: Grandpa's Academy Video
                      Link to video: https://www.youtube.com/watch?
                      v=43Fi4AAA4Wc
                      Where does the content appear?
                      The content appears in the targeted video from 4:36 to
                      8:11

      Country where copyright applies: US

      I state UNDER PENALTY OF PERJURY that:

              I am the owner, or an agent authorized to act on behalf of the
              owner of an exclusive right that is allegedly infringed.
              I have a good faith belief that the use of the material in the
              manner complained of is not authorized by the copyright owner,
              its agent, or the law; and
              This notification is accurate.
              I acknowledge that under Section 512(f) of the DMCA any
              person who knowingly materially misrepresents that material or
              activity is infringing may be subject to liability for damages.
              I understand that abuse of this tool will result in termination of
              my YouTube account.

      Authorized Signature: William Athay

      Sincerely,

      — The YouTube Team


      Help center • Email options

      ©2020 YouTube, LLC 901 Cherry Ave, San Bruno, CA 94066, USA
